    Case
MIE (Rev. 9/09)2:20-cv-11257-MOB-MJH                       ECF
               Order Regarding Reassignment of Companion Case - Civil No.   3 filed 05/21/20     PageID.146      Page 1 of 1



                                                   UNITED STATES DISTRICT COURT
                                                   EASTERN DISTRICT OF MICHIGAN

Group 1 Automotive, Inc. as Assignee on Behalf of
Group 1 Automotive Wholly-Owned Subsidiary et al
                      Plaintiff(s),                                           Case No. 20-cv-11257

v.                                                                            Honorable Matthew F. Leitman

Toyoda Gosei Co., Ltd., et al.,                                               Magistrate Judge Michael J. Hluchaniuk


                      Defendant(s).
                                                                     /

                               ORDER REGARDING REASSIGNMENT OF COMPANION CASE

         This case appears to be a companion case to Case No.           12-md-02311    . Pursuant to E.D. Mich LR
83.11, the Clerk is directed to reassign this case to the docket of the Honorable Marianne O. Battani
and Magistrate Judge                                      .


                                                                              s/Matthew F. Leitman
                                                                              Matthew F. Leitman
                                                                              United States District Judge

                                                                              s/Marianne O. Battani
                                                                              Marianne O. Battani
                                                                              United States District Judge




           Pursuant to this order, case assignment credit will be given to the appropriate Judicial Officers.
           Case type: CIVIL

        If the District Judge assigned to the companion case is located at another place of holding court, the office
code will be changed accordingly.


Date: May 21, 2020                                                           s/N. Ahmed
                                                                             Deputy Clerk

cc:     Parties and/or counsel of record
        Honorable Marianne O. Battani
